DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16232693. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 16/232,693. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements contain substantially similar subject matter and overlap in scope. Claim 1 of the present invention is an obvious variant of claim 1 of 16/232,693 filed 6/11/2020. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modifications in wording and claim structure of the claimed invention as recited in the present invention with the claimed invention of the parent application’s originally filed claim set from 6/11/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US20180225835A1).
Regarding claim 1, Harada teaches A method implemented on a device on a vehicle, the device having at least one processor and a storage component coupled to the processor, the method comprising: obtaining, by the at least one processor, a geographic location of the device (see Paragraph 0038 wherein the map alignment system 170, in one embodiment, obtains the map data 260 through a secondary service that collects information about various geographic locations); 
obtaining a boundary corresponding to a contiguous geographical boundary area around the geographic location of the device (see Paragraph 0024 wherein the overlapping tiles of the second grid are referred to as neighbor tiles. The map alignment system analyzes the neighbor tiles with respect to the patch tile to determines external misalignments that embody inter-tile alignment errors. Accordingly, the map alignment system can use the external misalignments to adjust each of the neighbor tiles and, thus, to correct the misalignments through analyzing partially overlapping neighbor tiles. In this way, the map alignment system provides for locally aligning elements within the map to provide for an accurate depiction of a local region from a local perspective); 
loading map data comprising a plurality of map data tiles from the storage component to a memory of the device (see Paragraph 0037 wherein the database 250 stores map data 260. Alternatively, the map alignment system 170 stores the map data 260 in the memory 210, a specialized data structure (e.g., tree, etc.), a cache memory, or another suitable data storage component; see also Paragraph 0038-39 wherein  the mapping module 240 includes instructions that cause the processor 110 to load and use the map data 260 for navigating, detecting obstacles and, generally, for performing other functions in relation to operating the vehicle 100 and/or to operating the vehicle autonomously...the mapping module 240 can load neighbor tiles of the closest tile that are of a different grid than the closest tile. In this way, as the vehicle 100 progresses along a route, the mapping module 240 can switch between tiles of different grids that are preloaded to provide map data that is locally accurate), 
each of the plurality of map data tiles including a portion of the geographical boundary area, the geographical boundary area corresponding to a portion of the loaded map data (see Paragraph 0059-0060 wherein as illustrated, the map 900 is divided into a first grid 910 and a second grid 920. In one embodiment, the segmenting module 220 produces separate grid structures for the first grid 910 and the second grid 920 to cover portions of the map 900 that are populated with data. In other words, if the map alignment system 170 does not have data for a particular region within the map 900, then the segmenting module 220 does not extend either grid to that region. Moreover, as generated in the example of the map 900 each tile with the respective grids 910 and 920 are substantially square and have dimensions of about 500 meters per side. Once the segmenting module 220 divides the map 900 into the first grid 910 and the second grid 920, the alignment module 230, in one embodiment, executes processes as discussed in relation to blocks 330 and 340 of FIG. 3 to individually optimize the tiles relative to a pose within individual tiles. For example, the alignment module individually analyzes each of the tiles according to a simultaneous localization and mapping (SLAM) approach, according to a smoothing and mapping (SAM) approach, or according to another suitable approach in order to internally align data of each tile. In one embodiment, the alignment module 230 smooths data that has been overlayed to generate the map so that the data is internally consistent), 
wherein the plurality of map data tiles includes a center tile having a point corresponding to the geographic location of the device and surrounding map data tiles (see Paragraph 0057 wherein because a center region of each tile is generally considered to be more accurate, as the vehicle 100 moves away from the center region of the closest tile which is part of, for example, the first grid, the mapping module 240 will designate a tile from the second grid as the closest tile at 720 and which was also previously loaded as an overlapping tile. This is the result of the general configuration of the two grids being offset in the manner as previously discussed. Moreover, this configuration results in the mapping module 240 using a tile in which the vehicle 100 is generally centered since by way of the overlaps between tiles transitions between neighbor tiles can occur before the vehicle 100 approaches an edge of any given tile. Thus, the general configuration of using two offset grids that are locally aligned ensures that the vehicle 100 is provided with an accurate depiction of a surrounding environment...the alignment module 230 iteratively selects patch tiles from a west to east and north to south manner. In another embodiment, the alignment module 230 dynamically selects a patch tile according to a current location of the vehicle 100, in a radiating pattern from a center location of the map, or according to another suitable schema in order to locally align the tiles), 
and wherein the boundary is centered on the center tile and dimensioned such that the geographical boundary area intersects the surrounding map data tiles (see Paragraph 0050 wherein the alignment module 230 performs the noted analysis based, at least in part, on shared features between the patch tile and the neighbor tiles to identify the external misalignments and an extent of the misalignments between each of the neighbor tiles and the patch tile. For example, where the patch tile and each of the neighbor tiles overlap, the alignment module 230 analyzes shared aspects within the region of overlap. That is, the alignment module 230, in one embodiment, determines an extent to which the same features between the patch tile and one of the neighbor tiles do not accurately align to identify a degree of the external misalignments. The alignment module 230 performs this comparison for each of the neighbor tiles to determine respective degrees of misalignment. In this way, the alignment module 230 uses shared aspects of the patch tile and the neighbor tiles to determine whether a present alignment for each of the neighbor tiles correlates with the patch tile; see also Figures 5 and 6);
 and while the vehicle is in motion: obtaining, by the at least one processor, an updated geographic location of the device, determining the position of the updated geographic location relative to the boundary area (see Paragraph 0090 wherein the autonomous driving module(s) 160 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 100 for use by the processor(s) 110 , and/or one or more of the modules described herein to estimate position and orientation of the vehicle 100, vehicle position in global coordinates based on signals from a plurality of satellites, or any other data and/or signals that could be used to determine the current state of the vehicle 100 or determine the position of the vehicle 100 with respect to its environment for use in either creating a map or determining the position of the vehicle 100 in respect to map data), 
and in response to determining the updated geographic location is outside of the boundary area, obtaining an updated boundary corresponding to an updated geographic area centered on the updated geographic location and loading map data from the storage component to the memory of the device such that the resulting loaded map data includes: a center tile having a point corresponding to the updated geographic location of the device, and map data tiles surrounding the center tile that intersect the geographical boundary area (see Paragraph 0046-47 wherein at 330, the alignment module 230 identifies internal misalignments for tiles of the first set and of the second set. In one embodiment, the alignment module 230 executes one or more optimization processes at 330 to correct misalignments within the data that is present from layering data gathered from separate scans of the various locations within each tile. That is, as a vehicle, robot, or other scanning device navigates locations represented by a particular tile over multiple iterations, the data that is gathered can be layered to generate a representation of those locations. However, because of various errors in the gathered data internal misalignments may exist within data of each tile. As a result, the alignment module 230 identifies the internal misalignments for each of the tiles at 330 by using, in one embodiment, a smoothing and mapping (SAM) function or another suitable approach...At 340, the alignment module 230 adjusts the tiles of the first set and the second set according to the identified internal misalignments. In one embodiment, the alignment module 230 separately modifies each of the tiles to locally align separate data elements within the tiles so that the internal misalignments are at least partially corrected. In other words, the alignment module 230 can smooth or otherwise adjust the misaligned data elements so that an overall accuracy of the data for the tile is improved. As a result of the adjustments at 340, an individual tile may, for example, exhibit a greater degree of accuracy toward a center of the tile as opposed to near edges of the tile. This can be because of, for example, limited comparative data near edges of the tile. In either case, an overall internal accuracy/alignment of the tile is improved as a result of processing at blocks 330 and 340).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banerjee (US20180253424A1) teaches systems and methods for updating a map interface are provided. In one embodiment, a method includes obtaining data descriptive of a map tile of a map interface that is displayable on a display device. The map tile presents imagery associated with at least a portion of a geographic area. The method includes obtaining data descriptive of an image depicting at least the portion of the geographic area. The image is acquired by an image acquisition system. The method includes analyzing the data descriptive of the map tile and the data descriptive of the image to determine an occurrence of a change associated with the geographic area. The method includes updating the map interface to reflect the change associated with the geographic area based at least in part on the occurrence of the change associated with the geographic area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665